FILED
                             NOT FOR PUBLICATION                              JAN 27 2016

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZILI JIN,                                        No. 13-72745

               Petitioner,                       Agency No. A089-886-779

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Zili Jin, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’(“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his motion to reopen removal proceedings conducted in

absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785,

791 (9th Cir. 2005). We grant the petition for review and we remand.

      The agency abused its discretion in denying Jin’s motion to reopen for

failure to file a complaint against his attorney in compliance with the procedural

requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). Jin’s failure to

attend his hearing was due to an exceptional circumstance, because his attorney

told him that he did not need to appear. See 8 C.F.R. § 1003.23(b)(4)(ii). Filing a

complaint against the attorney was not necessary because ineffective assistance of

counsel is plain on the face of the record, where Jin’s attorney has admitted his

errors in a declaration under penalty of perjury. See Correa-Rivera v. Holder, 706
F.3d 1128, 1133 (9th Cir. 2013); Lo v. Ashcroft, 341 F.3d 934, 937 (9th Cir.

2003).

      Accordingly, we grant the petition for review, reverse the denial of Jin’s

motion to reopen, and remand to the BIA for further proceedings consistent with

this opinion.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                    13-72745